MONROE, J.
Defendant was convicted, under Act No. 226, of 1912, of being a male person, without visible means of support, who is feloniously living with a prostitute, and was sentenced to imprisonment for six months. He has made no appearancé in this court, in person or by counsel, and the only bill of exception that we find in the transcript is one reading, in part, as follows:
“Be it remembered that * * * the defendant * * * filed a motion for new trial *. * * on the ground that the verdict of the jury * * * was contrary to the law and the evidence, in that the state failed to'prove that the party with whom the defendant was alleged to have lived was a prostitute, at and during the time that defendant is alleged to have lived with her.”
[1] The question thus presented being merely one of fact, this court is without jurisdiction to review the finding of the jury thereon. The verdict and sentence appealed from are, accordingly, affirmed.